                  Case 18-22929-kl     Doc 92    Filed 04/24/19    Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

IN RE:                                            CASE NO. 18-22929-kl


META R. GREEN                                     CHAPTER 13

                                     Debtor(s)    JUDGE KENT LINDQUIST

      JOINT MOTION FOR TELEPHONIC APPEARANCE FOR PRE HEARING
          CONFERENCE ON OBJECTION TO CHAPTER 13 PLAN, doc. 41
      Comes now counsel for Creditor, U.S. Bank Trust, N.A., as Trustee for LSF10 Master

Participation Trust, (“Creditor”) and Counsel for Debtor Meta R. Green, (“Debtor”), Lori D.

Fisher, (“Counsel”) and respectfully requests the Court for Telephonic Appearance on Pre

Hearing Conference on Objection to Chapter 13 Plan, doc. 41, set for hearing at 10:30 A.M. on

April 30, 2019.

Respectfully submitted,
/s/ Steven H. Patterson
Steven H. Patterson
Attorney for Movant
Reisenfeld & Associates LLC
3962 Red Bank Road
Cincinnati, OH 45227
voice: (513) 322-7000
facsimile: (513) 322-7099
e-mail: inbk@rslegal.com

/s/ Lori D. Fisher
Lori D. Fisher
Attorney for Debtor
2621 Chicago St., Unit B
Valparaiso, IN 46383
voice: (219) 769-0783
e-mail: lfisherlaw@att.net
                Case 18-22929-kl       Doc 92   Filed 04/24/19     Page 2 of 2




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Telephonic
Appearance has been served this 24th day of April, 2019 by regular U.S. Mail, postage prepaid,
or by electronic e-file upon the following:


Electronically via ECF Mail:

       Lori D. Fisher(KW), Debtor`s Counsel
       lfisherlaw@att.net

       Paul R. Chael, Bankruptcy Trustee
       aimee@pchael13.com

       U.S. Trustee
       (Registered Address)@usdoj.gov

Via Regular U.S. Mail:

       Meta R. Green, Debtor
       4117 Walsh Ave.
       East Chicago, IN 46312




                                                /s/ Steven H. Patterson
                                                Steven H. Patterson
